         Case 6:18-cv-01959-MC           Document 41        Filed 10/04/19      Page 1 of 2




DANIEL D. MAULER
Trial Attorney
U.S. Department of Justice
Civil Division – Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
Telephone: (202) 616-0773
Facsimile: (202) 616-8470
E-mail: dan.mauler@usdoj.gov

COUNSEL FOR DEFENDANTS

DONALD J. TRUMP, President of the
United States; WILLIAM P. BARR, Attorney
General of the United States; UNITED
STATES OF AMERICA


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON

     THE STATE OF OREGON, et al.,

             Plaintiffs,                             Civil Action No. 6:18-cv-01959-MC

                       v.

     DONALD J. TRUMP, President of the               NOTICE OF APPEAL
     United States, et al.,

             Defendants.



                                      NOTICE OF APPEAL

        Notice is hereby given that Defendants, Donald J. Trump, in his official capacity as

President of the United States, William P. Barr, in his official capacity as Attorney General of the

United States, and the United States of America (collectively, the “Defendants”), appeal to the

United States Court of Appeals for the Ninth Circuit from this Court’s Opinion and Order entered

on August 7, 2019 (Docket No. 36) and Judgment and Order Denying Defendants’ Motion to
         Case 6:18-cv-01959-MC         Document 41      Filed 10/04/19     Page 2 of 2




Dismiss; Granting Plaintiffs’ Motion for Summary Judgment in Part, and Issuing Injunctions and

Mandamus, entered on August 29, 2019 (Docket No. 38).



                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            BILLY J. WILLIAMS
                                            United States Attorney

                                            BRAD P. ROSENBERG
                                            Assistant Branch Director

                                            /s/ Daniel D. Mauler
                                            DANIEL D. MAULER
                                            Virginia State Bar No. 73190
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, DC 20001
                                            Tel: (202) 514-8095
                                            Fax: (202) 616-8470
                                            E-mail: dan.mauler@usdoj.gov
                                            Counsel for Defendants
